               Case 2:20-cr-00125-RSM Document 28 Filed 02/09/21 Page 1 of 2




 1                                                                 The Honorable Ricardo S. Martinez
 2
 3
 4
 5                             UNITED STATES DISTRICT COURT FOR THE
                                 WESTERN DISTRICT OF WASHINGTON
 6                                         AT SEATTLE
 7
 8     UNITED STATES OF AMERICA,                             NO. CR20-125RSM
 9                             Plaintiff
                                                             ORDER
10
11                        v.

12     GARY STENSLAND,
                               Defendant.
13
14          THE COURT has considered the stipulated motion to proceed with guilty plea by video
15 hearing, along with all the records and files in this case and the General Orders currently in
16 effect.
17          THE COURT FINDS that the circumstances are as set forth in the parties’ motion, and
18 that a guilty plea by video hearing may take place as soon as practical, because further delays in
19 this case would cause serious harm to the interests of justice,” see General Order No. 04-10, for
20 the reasons set forth in the parties’ stipulation.
            THE COURT ORDERS that the parties may proceed with a plea hearing by video
21
     conference, consistent with current procedures established by this Court, and directs the
22
     parties to consult with one another and the Court to schedule such a hearing at a mutually
23
     acceptable date and time.
24
            DATED this 9th day of February, 2021.
25
26
27
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
28

      United States v. Stensland, CR20-125RSM
      Order Authorizing Plea by Video - 1
               Case 2:20-cr-00125-RSM Document 28 Filed 02/09/21 Page 2 of 2




 1
     Presented by:
 2
 3 s/Peter Mazzone
     PETER MAZZONE
 4 Attorney for Gary Stensland
 5
 6 s/Matthew Hampton
     Matthew Hampton
 7 Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      United States v. Stensland, CR20-125RSM
      Order Authorizing Plea by Video - 2
